NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted August 10, 2011*
                                 Decided August 12, 2011

                                           Before

                           FRANK H. EASTERBROOK, Chief Judge

                           JOHN L. COFFEY, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

No. 10-2889

MICHAEL G. HEARN                                    Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Central District of Illinois.

       v.                                           No. 07-1235

ELDON KENNELL, et al.,                              Harold A. Baker,
    Defendants-Appellees.                           Judge.

                                         ORDER

        Michael Hearn, a Muslim inmate at Pontiac Correctional Center, brought this action
for damages under 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized
Persons Act, 42 U.S.C. § 2000cc, against employees of the Illinois Department of Corrections
in their individual capacities. Hearn claimed that the defendants violated his rights to
exercise his religion under the First Amendment and RLUIPA by restricting his ability to
wear his kufi (a skullcap), preventing him from buying oils for use in a purification ritual,



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 10-2889                                                                               Page 2

and denying him a diet that includes Halal-certified meat. Hearn also claimed that the
defendants violated the Equal Protection Clause by providing Kosher-certified meat to
Jewish inmates while denying him Halal meat. The district court granted summary
judgment to the defendants. Hearn appeals.

       Hearn’s First Amendment and RLUIPA claims fall away quickly. Hearn does not
challenge the district court’s judgment regarding his First Amendment claims and has
therefore waived any argument about them. See Thomas v. Cook County Sheriff’s Dep’t, 604
F.3d 293, 312 (7th Cir. 2010); O’Neal v. City of Chicago, 588 F.3d 406, 409 (7th Cir. 2009). And
because RLUIPA does not authorize damages suits against state officials in their individual
capacities, his claims under that statute are foreclosed. Nelson v. Miller, 570 F.3d 868, 886-89
(7th Cir. 2009).

        Hearn contends that the district court “misconstrued” his Equal Protection claim,
and draws attention to what he believes are three mistakes in the court’s opinion. First he
asserts that the court focused on vegetarian meals at the expense of his actual claim that
Jewish prisoners are given Kosher meat, but he is not given Halal meat. Hearn also argues
that the court erred in concluding that he is not similarly situated to the Jewish inmates who
receive Kosher meat; like the Jewish inmates, Hearn contends, he is a member of a protected
class whose religion requires a modified diet. Finally, Hearn disputes the court’s finding
that there was no evidence in the record to show that Islam requires him to have Halal
meat; he points to his own affidavit and that of another Muslim prisoner at Pontiac.

        But whatever the merits of those arguments, Hearn cannot salvage his Equal
Protection claim, which requires evidence—not found in this record—that prison officials
intended to discriminate against him because of his religion. See Ashcroft v. Iqbal, 129 S. Ct.
1937, 1948-49 (2009); Dunn v. Washington Cnty. Hosp., 429 F.3d 689, 692 (7th Cir. 2006); Patel
v. Bureau of Prisons, 515 F.3d 807, 816 (8th Cir. 2008). Indeed, the only evidence of the
purpose behind the prison’s policy is an affidavit from the prison dietary manager, who
said that “budgetary restraints” prevent the prison from serving Halal meat. Hearn argues
in his reply brief that the dietary manager’s affidavit cannot be evidence because it is
conclusory, without detailed findings about the cost of serving Halal meat. See Shakur v.
Schriro, 514 F.3d 878, 887, 891 (9th Cir. 2008). Yet even if he is correct, summary judgment
was proper because Hearn has put forth no evidence that the prison’s decision to serve
kosher meat but not halal meat was motivated by intentional or purposeful discrimination.
See Sow v. Fortville Police Dep’t, 636 F.3d 293, 303 (7th Cir. 2011); Patel, 515 F.3d at 816.

       We AFFIRM the judgment of the district court.